Citation Nr: 1526911	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO. 13-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to an increased rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service-connected disabilities interfere with his ability to obtain or maintain substantially gainful employment, and therefore the issue of TDIU has not been raised.

In September 2014 correspondence the Veteran indicated that he wished to withdraw his current appeal. As such, the request for a hearing in conjunction with the claim is also considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In signed September 2014 correspondence, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal for increased ratings for bilateral hearing loss and tinnitus.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to a compensable rating for bilateral hearing loss. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating in excess of 10 percent for tinnitus. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In signed September 2014 correspondence, the Veteran that he wished to withdraw his pending appeal for an increased rating for bilateral hearing loss to include tinnitus. This statement expresses clear intent to withdraw both of the Veteran's increased rating claims currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal for entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


